Citation Nr: 0614272	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972, and then apparently was a member of the Naval 
Reserve to January 1975.  It is noted that the veteran 
reports he served in Vietnam from October 1969 to October 
1970.  Among other Medals received, he is the recipient of 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the Notice of Disagreement (NOD) 
received in May 2004 from the veteran's service 
representative states that "[u]nless specified below, all 
claim issues contained in the rating decision will be 
appealed."  The service representative then specifically 
limits the NOD to two issues, though four issues were noted 
in the rating decision under appeal.  Those two issues 
specifically raised in the NOD are denial of service 
connection for bilateral hearing loss and denial of service 
connection for tinnitus.  Subsequently, the RO granted 
service connection and a compensable rating for tinnitus 
representing a full grant of benefits sought.  Therefore, the 
only issue on appeal is the denial of service connection for 
bilateral hearing loss.


FINDING OF FACT

Giving the veteran the benefit of the doubt, it appears more 
likely than not, that the veteran's bilateral hearing 
disorder is due to his period of active military service.  It 
is more likely than not due to the same damage caused by 
acoustic trauma which is the recognized cause of this 
tinnitus in this case.




CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When the veteran was examined for entrance into service in 
December 1968, an examiner noted some high frequency hearing 
loss in the ears.  The veteran was found qualified for active 
service.  The audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

60
LEFT
        
0
0
0

 5

In essence therefore, to the extent hearing loss could be 
deduced from this peculiar audiogram, defective hearing could 
only be suggested in the right ear.

Service medical records dated from January 1969 to November 
1972 are negative for hearing complaints or treatments.  On 
examination for discharge from service in November 1972, the 
veteran's hearing was 15/15, bilaterally, on the whispered 
voice test.  Thus, on the testing done, essentially normal 
hearing was found on separation.  There are no audiogram 
findings from the discharge exam in the record.

Post-service, a September 2004 private medical record 
reflects an audiometric evaluation of the veteran performed 
by D.A.P., an audiologist, for J.F.S., M.D., the veteran's 
private physician.  It was noted the veteran's primary 
complaint was reduced hearing and tinnitus in both ears, 
which the veteran attributed to noise exposure while in 
service.  It was noted no other history was significant for 
hearing loss.  An otoscopy revealed essentially clear 
bilateral ear canals and tympanometry yielded normal Type A 
curves bilaterally.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25

80
LEFT
       
10
15
75

75

Speech recognition scores were 92 percent in the veteran's 
right ear, and 88 percent in his left ear.  Otoacoustic 
emissions revealed low to normal responses for the low 
frequencies and abnormal responses for the mid to high 
frequencies bilaterally.  The impression was a bilateral 
severe high frequency sensorineural hearing loss.

In another September 2004 private medical record, Dr. J.F.S. 
noted that the veteran was exposed to loud noises while on 
duty in Vietnam.  The veteran suffered acoustic trauma 
secondary to 50-caliber machine gun fire bilaterally less 
than one foot from each of his ears.  Dr. J.F.S. wrote that 
the veteran said that after that episode it was difficult for 
the veteran to hear.  He noted that the veteran seemed to 
hear better on his left side.  On examination, Dr. J.F.S. 
said both tympanic membranes were bilaterally normal and 
mobile.  The veteran's hearing acuity was decreased.  Nose 
and nasopharynx and larynx were normal.  No lesions were 
noted in the oral cavity.  Also, it was noted the neck did 
not reveal any cervical adenopathy or palpable thyroid.  Dr. 
J.F.S. noted an August 2004 VA audiogram which showed a 
marked bilateral high frequency dip at 80 decibels at 3000 
and 4000 cycles, which Dr. J.F.S. said was characteristic of 
noise-induced hearing loss.  Dr. J.F.S.'s impression was 
bilateral noise-induced hearing loss probably related to 
service.  

The veteran, who was 56 years old, underwent a VA examination 
in February 2005.  He complained that he was not able to 
understand conversations, speech, words, and television when 
background noise was present.  The examination report noted 
that the veteran repaired engines while in the service, and 
was exposed to noise when in combat in Vietnam while serving 
on a river boat.  Excessive explosions were noted as well as 
the firing of two 50-caliber guns on a boat by a Vietnamese 
under training.  Post-service, the veteran was exposed to 
noise when he worked as an industrial truck driver.

Audiogram findings on examination, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
80
90
LEFT
       
20
20
90
70
70

Speech recognition scores on the Maryland CNC Word List were 
96 percent in both the veteran's ears.  The examiner 
diagnosed a bilateral, high frequency asymmetrical 
sensorineural hearing loss.  It was noted that word 
recognition scores agreed with pulsed tone and immittance 
audiometry, bilaterally.  An otoscopy identified bilateral 
clear ear canals.  The examiner opined that the veteran's 
existing hearing loss was "not as least as likely as not to 
be related to military noise exposure per C and P data 
(enlistment audiogram shows loss)."  As to tinnitus, the VA 
examiner found tinnitus was "as least as likely not to be 
related to military noise exposure as its occurrence began 
post excessive military noise exposure."  

In March 2005, the RO granted service connection for tinnitus 
finding that the VA examination revealed the onset of 
tinnitus was approximately in September 1970 due to excessive 
gun noise and explosions while training Vietnamese.


II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In view of the holding below on the issue of service 
connection, there is no additional notice or development 
deemed indicated.  This is a complete grant as to this 
benefit.  RO should, prior to promulgation of a decision to 
assign a disability rating and effective date, provide 
information as to the pertinent criteria to be considered.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

B.  Discussion 

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  The Court consistently has held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The fact that a condition occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition.  See Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

Granting the veteran the benefit of the doubt, the Board is 
of the opinion that the objective and competent evidence is 
at least at equipoise as to whether the veteran's currently 
diagnosed bilateral, high frequency asymmetrical 
sensorineural hearing loss is due to service.

The Board notes that there are no pre-service medical records 
regarding the veteran's possible high frequency hearing loss 
in one ear.  When he was examined for entry into service in 
December 1968, the veteran's hearing at 4000 Hz was measured 
at 60 decibels in his right ear.  It seems that all other 
readings in that ear were 0 as were the ratings as to the 
left ear (except for a 5 at 4000 Hz).  Thus while "defective 
hearing of the ears" was noted at entry, the Board is 
suspicious of the audiometric reading.  Certainly bilateral 
hearing loss can not be found based on this report.  The 
Board concludes that this peculiar rating is not conclusive 
of hearing loss at entrance, especially in the absence of any 
subsequent findings of hearing loss and in the absence of 
abnormality on the test at separation.

When examined for discharge in November 1972, no audiogram 
findings are listed and the veteran scored 15/15 bilateral on 
the whisper test, which showed normal hearing.  The Board 
notes that audiometric testing on the veteran was not 
conducted at the time of his discharge exam.  If it had been 
conducted, given this combat veteran's history of acoustic 
trauma, it probably would have shown some hearing loss, in 
view of the results of later audiometric testing.  

As there is no other notation in the record that the veteran 
had any hearing problems during service, the Board finds that 
this lack of record support for service hearing difficulties 
suggests only the possibility of some hearing loss preceding 
service, but certainly not in both ears at the time of entry 
into service.  

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to noise while 
serving aboard a U.S. naval river boat in Vietnam.  See 38 
U.S.C.A. § 1154(b) (West 2002).  This somewhat relaxes the 
veteran's evidentiary burden as noted above.  The Board may 
rely on the veteran's lay evidence to support his service 
connection claim.  Id.  

The record contains competent and probative medical opinion 
to link any current bilateral hearing loss to service.  A 
September 2004 audiogram in the record shows bilateral severe 
high frequency sensorineural hearing loss.  The veteran 
points to Dr. J.F.S.'s September 2004 written statement to 
the effect that his hearing loss was probably service 
related.  Dr. J.F.S. said that the veteran's current 
condition was present by reason of injuries he sustained 
while on active duty.  Dr. J.F.S. was of the opinion that a 
2004 audiogram which showed a marked bilateral high frequency 
dip at 80 decibels at 3000 and 4000 cycles was characteristic 
of noise-induced hearing loss.  He noted elsewhere that only 
service history was significant for the veteran's hearing 
loss.

The VA examiner diagnosed a current bilateral, high frequency 
asymmetrical sensorineural hearing loss in February 2005 and 
opined that the veteran's existing hearing loss was "not as 
least as likely as not to be related to military noise 
exposure."  She cited the audiogram findings from the 
veteran's enlistment examination in support of the fact the 
veteran already had high frequency hearing loss when he 
entered service.  However, as noted above, the Board already 
has discounted that piece of evidence, and certainly it was 
true, if at all, as to only 1 ear.  The Board notes, further, 
that the VA examiner's opinion after examining the veteran 
for tinnitus during the same procedure in which he was 
examined for hearing loss was that tinnitus was as least as 
likely as not to be related to military noise exposure as its 
occurrence began post excessive military noise exposure.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

On the one hand, the veteran and his private doctor contend 
and argue for hearing loss due to service.  On the other 
hand, the VA examiner stated hearing loss was "not as least 
as likely as not to be related to military noise exposure per 
C and P data (enlistment audiogram showing loss [of hearing 
before service])."  Again, as noted, this could be true of 
only 1 ear at most.  It is as likely as not in the view of 
the undersigned, given the history herein and the finding of 
tinnitus due to acoustic trauma, that the same events causing 
ear damage resulting in tinnitus could likely have resulted 
in the noise induced hearing loss.

Therefore, the Board finds that the objective and competent 
evidence of record is at least in equipoise, in which case 
the Board must resolve the benefit of the doubt in favor of 
the veteran and his claim.  See 38 U.S.C.A. § 5107(b); see 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. 
§ 3.102.  Accordingly, service connection is granted for the 
veteran's bilateral hearing loss.  
ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


